DISMISS; Opinion issued April 9, 2013




                                          S In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                       No. 05-12-00998-CR

                          KEVIN DEWAYNE EDWARDS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 28935-422

                                MEMORANDUM OPINION
                             Before Justices Francis, Lang, and Evans
                                    Opinion by Justice Francis
       A jury found Kevin Dwayne Edwards guilty of possession with intent to deliver

methamphetamine in an amount of four grams or more but less than 200 grams and evading

arrest or detention using a motor vehicle, as alleged in one indictment. Thereafter, appellant

entered an agreement as to punishment with the State. The trial court followed the agreement

and sentenced appellant to imprisonment for nineteen years for the methamphetamine offense

and one year in a state jail for the evading offense. Appellant waived his right to appeal as part

of the punishment agreement, as is reflected on the trial court’s certifications of appellant’s right

to appeal that were signed by appellant and his attorney. See TEX. R. APP. P. 25.2(d); Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Blanco v. State, 18 S.W.3d 218, 219–20 (Tex.

Crim. App. 2000). Appellant filed a “petition” seeking permission to appeal, which the trial

court heard along with appellant’s motion for new trial. At the conclusion of the hearing, the
trial court denied appellant’s request for permission to appeal. On July 2, 2012, the trial court

signed an order denying appellant permission to appeal. Appellant’s waiver of his right to appeal

leaves us without jurisdiction. See Blanco, 18 S.W.3d at 219–20.

       We dismiss the appeal for want of jurisdiction.




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47
120998F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KEVIN DEWAYNE EDWARDS, Appellant                   On Appeal from the 422nd Judicial District
                                                   Court, Kaufman County, Texas
No. 05-12-00998-CR        V.                       Trial Court Cause No. 28935-422.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Lang and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered April 9, 2013.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –3–